Citation Nr: 0019180	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a nervous condition, 
claimed as depression and anxiety.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has been diagnosed with dysthymic disorder.

2.  The appellant has reported symptoms of depression and 
anxiety in service and he complained of such symptoms in the 
months following separation.

3.  A VA physician indicated that the appellant's past 
history "suggests an index episode" of anxiety and 
depression in service.

4.  The claim to service connection for a psychiatric 
disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression and anxiety, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records do not show treatment 
for a psychiatric disorder.  The appellant was evaluated at 
his October 1975 separation examination as "normal."

In December 1975 the appellant was treated as a VA 
outpatient.  The appellant reported that he had been 
discharged from service in October 1975.  He stated that 
being in the service had drained him of all enjoyment, that 
he felt drained of energy and had no realistic goal.  He 
reported that he had started feeling nervous in service and 
was unable to relax.  He claimed that his symptoms had 
persisted for eight months.  The diagnosis was adjustment 
reaction of adult life.  This diagnosis was rendered again in 
June 1976.

In February 1977 the appellant was treated at the Greater 
Little Rock Community Mental Hospital for complaints of 
depression.  He reported that his depression had persisted 
for eight months.  He added that it had been worse before but 
that he had managed to get over it.  The provisional 
diagnosis was depressive neurosis versus marital 
maladjustment.  The appellant was seen again on February 23, 
1977, and in March 1977.  His file was closed when he failed 
to continue treatment.  The provisional diagnosis was 
depressive neurosis.

In November 1995 the appellant was treated at the Columbia 
Family Clinic for intermittent problems with anxiety and was 
prescribed BuSpar.  In April 1998 the appellant was treated 
at the Columbia Family Clinic for depressive symptoms and 
insomnia and prescribed Serzone.

On January 4, 1999, the appellant was treated as a VA 
outpatient.  He reported that he had become depressed in 
service and that the depression had worsened during service 
when his grandmother and aunt died.  He stated that because 
of this his performance in the military deteriorated.  After 
service, he continued to be depressed and sought treatment at 
a VA facility.  He stated that the clinician had dismissed 
his problems as an adjustment disorder.  The examiner's 
assessment was history of continuing depression and anxiety 
since military service.  The examiner noted that the 
appellant had not been consistent with any treatment program 
through the years.

On January 11, 1999, the appellant was treated at a VA 
facility for complaints of "anxiety and depression."  He 
reported that the symptoms had persisted for 23 years.  He 
reported some improvement but never any return to baseline.  
He also reported generalized anxiety and panic.  The examiner 
noted that the appellant's past history suggested an "index 
episode" 23 years earlier in service.  The appellant 
reported intermittent outpatient treatment since service.  
The diagnosis was major depressive disorder with probable 
dysthymia.  A staff psychiatrist concurred with these 
findings.

On February 10, 1999, the appellant reported a 20-year 
history of depressive symptoms.  He stated that he had felt 
depressed, withdrawn, and occasionally anxious, that the 
symptoms had progressively worsened, and that the symptoms 
began over twenty years previously while he was in service.  
He noted that his grandmother and aunt had died while he was 
in service, and that his performance declined.  The examiner 
noted that the appellant met the criteria for dysthymic 
disorder because his target symptoms of depression had been 
present for at least two years.  Diagnoses included dysthymic 
disorder.

In an April 1999 statement, a friend of the appellant stated 
that, prior to serving in the military, the appellant had 
been outgoing and high-spirited.  According to the friend, 
since service the appellant had always appeared depressed and 
withdrawn.  In an April 1999 statement, a colleague, who had 
served with the appellant in Germany, stated that the 
appellant had been difficult to become acquainted with 
because he was withdrawn and isolated.  After he became 
acquainted with the appellant, he realized that the appellant 
was constantly depressed and anxious.  The appellant had 
explained that he had felt depressed and anxious for 
approximately one year.  The appellant's buddy suggested that 
he receive psychiatric treatment.

In an April 1999 statement, the appellant's spouse stated 
that she had known the appellant for the previous 16 years.  
She stated that she had seen him go through deep depression 
over the years.  She stated that he suffered from severe 
anxiety attacks.

In his April 1999 substantive appeal, the appellant again 
reported his history.  He stated that his depression, 
anxiety, and nervousness had resulted from his military 
service, that he did not seek help in service because of the 
stigma attached to mental illness but had stayed in his room 
and read the Bible and self-help books.  He reported that 
because of his depression his performance in service 
declined.  After service he sought treatment at a VA 
facility.  He indicated that he had ceased treatment because 
he felt the doctor was trivializing his problem.  He next 
sought treatment at a state hospital, where he was diagnosed 
with depressive neurosis.  He stated that he later sought 
treatment at a VA Vet Center but was uncomfortable with that 
facility because his brother-in-law was often his counselor.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant reports a history of feeling anxious and 
depressed while in service and since that time.  He has a 
current diagnosis of dysthymic disorder.  On January 11, 
1999, a VA examiner noted that the appellant's psychiatric 
history suggested an "index episode" in service.  
Accordingly, the appellant's claim is plausible in that there 
is evidence of inservice symptoms, medical evidence of a 
current diagnosis, and medical evidence of a nexus between 
the current diagnosis and the alleged inservice symptoms.  


ORDER

The claim of entitlement to service connection for dysthymic 
disorder, claimed as depression and anxiety is well grounded.  
To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
dysthymic disorder, claimed as anxiety and depression is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Although the appellant's dysthymic disorder has been related 
to his military service, that opinion is based largely on a 
history provided by the appellant rather than a review of the 
evidence contained in the appellant's claims folder.  The 
Court has held, that when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Halstead v. Derwinski, 3 
Vet. App. 213 (1992).  The appellant should be afforded the 
appropriate VA examination to determine whether he has any 
current psychiatric disorder, and if so whether this is 
related to his active service.

For the reasons noted above and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO provide the claims folder and 
a copy of this Remand decision to a VA 
psychiatrist in order that a review of 
the complete medical records and 
statements by the appellant may be 
conducted.  If deemed desirable, the 
appellant may be afforded a VA 
psychiatric examination and/or tests. The 
examiner is asked to indicate in his or 
her report that the claims folder was 
reviewed.

The examiner is requested to express 
an opinion as to whether, based on a 
review of all the records, it is likely, 
unlikely, or as likely as not that the 
currently diagnosed acquired psychiatric 
disorder was first manifest during 
service as described by the appellant, or 
is causally related to incidents of 
military service, taking into 
consideration the diagnosis of adjustment 
reaction shortly after service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
appellant's claims of entitlement to 
service connection for dysthymic 
disorder, claimed as anxiety and 
depression.  If the determination remains 
adverse to the appellant, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The RO 
should allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is so informed.  Booth v. Brown, 8 
Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

